Citation Nr: 0109443	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability of the 
right arm and hand, claimed as secondary to service-connected 
status post amputation above the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Counsel



INTRODUCTION

The veteran had active military service from January 1973 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and January 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In May 2000, a hearing 
was held before the undersigned, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c).

As indicated above, a rating decision was first issued in 
December 1996 denying the veteran's claim for secondary 
service connection for the right arm disability.  
Notification of that rating decision was sent to the veteran 
by the RO on January 3, 1997.  The notification letter, 
however, was sent to the wrong address.  The veteran's 
address listed on his August 1996 informal claim was:  304 
Woodland Hills Dr.; Springville, AL  35146.  The RO sent the 
notification letter instead to:  14 Woodland Hills; 
Springville, AL  35146.  As a consequence, because the 
veteran was not properly notified of the December 1996 rating 
decision, that action never became final and the veteran's 
claim continued to remain pending.  See 38 U.S.C.A. § 5104 
(1991 & West Supp. 2000).  Therefore, new and material 
evidence is not required to be submitted in order to reopen 
the present claim.  


REMAND

A review of the record reveals that the veteran is service-
connected for status post amputation of the left arm above 
the elbow.  Since approximately the early 1990s, he has 
complained of stiffness and pain involving the right arm and 
hand.  A medical opinion has been submitted from George 
Harris, M.D., that indicates that the veteran has decreased 
function of the right hand due to pain and swelling from 
"overuse syndrome" which is due to amputation of the left 
arm.  Dr. Bradly Goodman has mentioned in a treatment record 
that the veteran may have been at increased risk for carpal 
tunnel syndrome because of his right-handed activities due to 
the left arm amputation.  However, it is unclear from the 
record on what information these physicians relied in 
arriving at their conclusions.  Moreover, it is unclear what 
the exact nature is of any right arm disability the veteran 
may have which is related to his service-connected left arm 
amputation, i.e., is it overuse syndrome, carpal tunnel 
syndrome, or some other disability, if any?  

Unfortunately, despite the favorable evidence submitted by 
the veteran in support of his claim, the RO did not schedule 
him, as it clearly should have, for a VA compensation and 
pension examination to obtain information to help answer the 
above questions.  In this case, there are two possible bases 
on which the veteran's claim could be granted.  Pursuant to 
38 C.F.R. § 3.310(a) (2000), service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  However, even if proximate cause cannot 
be shown, service connection can still be granted on the 
basis of aggravation of a nonservice-connected disability by 
a service-connected disability.  In that type of situation, 
VA may only consider the degree of disability over and above 
the degree of disability prior to the aggravation for payment 
of disability compensation benefits.  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Accordingly, a remand is required for purposes of scheduling 
the veteran for a VA examination, which includes a request 
for the examiner to provide an opinion on whether the veteran 
has a disability of the right arm and hand that is 
proximately due or related to his service-connected status 
post amputation of the left arm above the elbow, or whether 
that service-connected condition is aggravating any 
nonservice-connected disability of the right arm and hand 
and, if so, to what degree.  

Additionally, a remand is required for other reasons.  A 
review of the Statement of the Case (SOC) and the 
Supplemental Statement of the Case (SSOC) provided to the 
veteran reveals that he was not provided with a complete 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination reached.  Despite its 
clear applicability, there was neither a summary provided or 
discussion made with respect to 38 C.F.R. § 3.310(a) 
(secondary service connection).  Furthermore, no mention of 
or consideration was given to Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) (aggravation of a nonservice-connected 
disability by a service-connected disability).  Consequently, 
a remand is required for purposes of correcting this 
procedural defect.  See 38 C.F.R. §§ 19.9(a), 19.29 (2000).  

Further, although the veteran has made reference to receiving 
recent treatment at the VA Medical Center in Birmingham, the 
latest VA records which have been obtained date only from 
1996.  Because VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
these records must be considered in deciding the veteran's 
claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (to be codified at 38 U.S.C.A. 
§ 5103A(c)(2)).  Therefore, on remand, the RO must ensure 
that all VA records for treatment received from 1996 to the 
present have been obtained.  

Similarly, a remand is required to obtain additional private 
medical records.  Even though the veteran has reported that 
Dr. Harris has treated him since 1992, no attempt to obtain 
copies of these treatment records has been made.  
Accordingly, the RO should obtain these records on remand, as 
well as make an additional request for records from Dr. 
Goodman.  

Finally, it is noted that in a statement submitted in January 
1998, the veteran indicated that his VA physician, a Dr. 
Mullany, has told him that his right arm and hand condition 
is related to his service-connected left arm amputation.  
Although the VA medical records currently associated with the 
claims file do show treatment by Dr. Mullany for right arm 
overuse syndrome, no such opinion is shown.  Moreover, even 
though the RO will be obtaining additional VA treatment 
records on remand, it is possible that these records will 
fail to reflect such an opinion.  

Under the former version of 38 U.S.C. § 5103(a) that was in 
effect prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), VA had a duty to inform a claimant of 
what evidence is necessary to complete an incomplete 
application for benefits in certain situations, and that 
obligation included the requirement to tell a claimant to 
submit a statement from a physician who has reportedly voiced 
an opinion that may be sufficient to well ground the claim.  
See, e.g., Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Slater v. Brown, 9 Vet.App. 240 (1996); Robinette v. Brown, 
8 Vet.App. 69 (1995).  This notice requirement also has been 
retained, with certain modifications, in new section 5103(a).  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096, 2096 (2000).  Accordingly, a remand 
is required in order to notify the veteran that he should 
obtain and submit a written statement from Dr. Mullany that 
repeats the reported prior verbal statement relating the 
onset of his right arm and hand condition to his service-
connected left arm amputation.  

Accordingly, this claim is REMANDED for the following:

1. The RO should contact the veteran and 
request that he provide a list of all VA 
and private medical providers who have 
treated him for his right arm and hand 
disorder.  An authorization for release of 
information should be obtained for 
purposes of obtaining records from any 
private doctors.  The RO should then 
obtain any records identified by the 
veteran which previously have not been 
obtained.  

2. Besides any sources of records 
identified by the veteran in response to 
the above, the RO should obtain copies of 
the veteran's treatment records from the 
Birmingham VA Medical Center for all 
treatment received from 1996 to the 
present.  A request also should be made 
for copies of all records of treatment 
provided to the veteran by Dr. George 
Harris and by Dr. Bradly Goodman.  On 
requesting records from the private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are preferred if available.  

3.  The RO must notify the veteran that he 
should request and submit a written 
statement from Dr. Mullany, who reportedly 
has told him that the onset of his right 
arm and hand condition is related to his 
service-connected left arm amputation. 

4.  Schedule the veteran for a VA 
examination to evaluate his claimed right 
arm and hand disorder.  The examiner 
should be provided an opportunity to 
review the claims folder (or pertinent 
medical records contained therein).  The 
examiner should indicate in the report 
that the claims file or pertinent medical 
records were reviewed.  All tests and 
studies deemed necessary by the examiner 
should be completed.  As part of the 
examination report, the examiner is 
requested to provide a medical opinion on 
the nature and etiology of any current 
right arm and hand disorder, including 
whether it is at least as likely as not 
that any such disorder is proximately due 
to or the result of the veteran's service-
connected amputation of the left arm above 
the elbow, or, alternatively, whether it 
is at least as likely as not that any 
nonservice-connected right arm and hand 
disorder is being aggravated by the 
service-connected condition.  

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), has been completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  

7.  Thereafter, readjudicate the 
veteran's claim for secondary service 
connection for a right arm and hand 
disability, addressing the claim as both 
a claim for secondary service connection 
under 38 C.F.R. § 3.310(a), as well as a 
claim for aggravation of a nonservice-
connected disability by a service-
connected disability under Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  
In adjudicating the claim, the RO should 
take into consideration with heightened 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

8.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and all applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Allow an 
appropriate period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on a matter that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn from this action 
regarding the final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


